DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5 January 2022 has been entered.

This is a non-final office action in response to remarks filed on 5 January 2022.  Claims 21-23, 31-33, and 38-40 are amended.  No additional claims are canceled or added.  Claims 21-40 are pending.

Response to Arguments
Applicant's arguments regarding the double patenting rejection (remarks filed 5 January 2022, page 11) have been fully considered but they are not persuasive. Examiner appreciates the attempt to overcome the previous double patenting rejection with the current amendments, however unfortunately they are not enough. Additional explanations are provided in the double patenting rejection below.
Applicant’s remaining arguments regarding the applicability of the cited prior art to the amendments, see pages 12-16, filed 5 January 2022, with respect to the rejection(s) of claims 21, 23-25, 28-31, 33-35, 38, and 40 under Einkauf-Ferris-Zalewski, claims 22, 32, and 39 under Einkauf-Ferris-Zalewski-Sharma, claims 26 and 36 under Einkauf-Ferris-Zalewski-Jiao, and claims 27 and 37 under Einkauf-Ferris-Zalewski-Jiao-Greenwood have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made using a new reference Ward as a primary reference with various combinations of Einkauf, Ferris, Zalewski, Sharma, Jiao, and Greenwood below.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 15 of U.S. Patent No. 10,873,540 in view of Ward, Jr. et al. (U.S. Patent 9,760,928) and Zalewski et al. (U.S. Patent 10,924,144, provisional 62/387,403). 

Although the claims at issue are not identical, they are not patentably distinct from each other because there is overlapping claim language as shown in the comparison table below.
Instant Application 17/065,393
Parent U.S. Patent No. 10,873,540 in view of Zalewski (US Patent 10,924,144) and Ward (US Patent 9,760,928)
21.    A method, comprising: 
by one or more computing devices:
receiving a plurality of resource provider specifications 
                         characterizing computing resources of one of a plurality of resource providers and comprising at least one host and at least one router, 
wherein the computing resources have been registered for participation in a cloud computing service but are not part of a pool of resources available for the cloud computing service;


prior to adding the computing resources to the pool of resources available for the cloud computing service:
 























determining, for each received resource provider specification, a reachability of an Internet Protocol (IP) address associated with the at least one host, 

wherein determining the reachability of the IP address associated with the at least one host further comprises: 

transmitting a signal to the IP address associated with the at least one host, and 

receiving a response to the transmitted signal indicating that the transmitted signal was received by the at least one host;


























deploying, at each host determined to be reachable, an agent operable to determine a value of each of a set of metrics in an environment of the host at which the agent is deployed,

receiving, from each deployed agent, determined values of each of the set of
metrics,

validating, for each resource provider, the received resource provider specification, and 
determining that each router in the computing resources of each resource provider complies with a predetermined policy; and

for each validated resource provider comprising a router compliant with the predetermined policy, adding the specified computing resources of the resource provider to a pool of resources for cloud computing.




Claim 31: computer program product for the method of claim 21.
Claim 38: system for the method of claim 21.
1. A method, comprising: 
receiving, by one or more computing devices, a plurality of resource provider specifications: wherein each received specification characterizes computing resources of one of a plurality of computing resource providers, the computing resources having been registered for participation in a cloud computing service but not part of a pool of resources available for the cloud computing service, the computing resources comprising at least one host and one Internet Service Provider (ISP) router, … ; 
Ward disclosed transmitting a resell request that comprises resource specifications (see Fig. 2, 8:37-43), performing preliminary checks on the resource prior to accepting the resell request (see 8:47-56). The tests include testing the resource’s IP address that was provided in the resell request (see 8:57-62) as well as testing CPU performance, memory size and storage capacity, software versions, verification of installed software and licenses (see 8:62-67). If the tests are acceptable, the resell request is accepted (see 14:28-33). After accepting the resell request, the resource is added to the catalog of available resources (see 14:52-61). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Ward into these claims in order to explain testing the potential resource prior to adding it to the resource pool. Incorporating Ward’s teachings would increase the system’s ability to meet fluctuating client demands and optimize resource usage while also keeping costs down (see Ward 5:25-32).
determining, by the one or more computing devices for each received specification, a reachability of each IP address included in the received specification; 
As explained above, one of Ward’s tests prior to accepting a resource is to test the resource’s IP address that was provided in the resell request (see 8:57-62). However Ward did not disclose how the IP address is tested. In a related art, Zalewski disclosed a dynamic local cloud group in which devices are able to share their hardware resources (see Zalewski 25:53-57, provisional 0081).  Zalewski explained that the non-group devices are pinged when requesting the devices to join the dynamic local cloud group (38:1-9, provisional 00149).  It would have been known to one of ordinary skill in the art before the effective filing date of the claimed invention that pinging a device involves “transmitting a signal to the IP address associated with the at least one host and receiving a response to the transmitted signal indicating that the transmitted signal was received by the at least one host”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Zalewski into these claims in order to explain how the reachability of an IP address is determined.  Zalewski’s pinging a device when requesting the device to join the resource sharing group would ensure that the device is reachable and available, thereby optimizing functionality and resource usage (see Zalewski 37:27-45, provisional 00147).

deploying, by the one or more computing devices and at each host determined to be reachable, an agent operable to determine a value of each of a set of metrics in an environment of the host at which the agent is deployed, … ; 
…
communicating, by each deployed agent to the one or more computing devices, the determined values of each of the set of metrics; 
validating, by the one or more computing devices and for each computing resource provider, the received specification, … ; determining, by the one or more computing devices, that each ISP router in the resources of each computing resource provider complies with a predetermined policy; and 
for each computing resource provider validated as sufficient to provide the performance characterized by its specification and determined to comprise an ISP router compliant with the predetermined policy, adding, by the one or more computer devices, the specified computing resources of the computing resource provider to the pool of resources for cloud computing. 
Claim 8: computer program product for the method of claim 1.
Claim 15: system for the method of claim 1.
22.    The method of claim 21, wherein each resource provider specification is received from a crowd-sourced cloud registration server of the cloud computing service.
Claim 32: computer program product for the method of claim 22.
Claim 39: system for the method of claim 22.
2. The method of claim 1, wherein each resource provider specification is received from a crowd-sourced cloud registration server of the cloud computing service.
23.    The method of claim 21, wherein each received specification comprises one or more values for each of a plurality of resource specification parameters including an IP address for each host, an IP address for each router, a processing capacity of the resources, a storage capacity of the resources, and a communication capacity of an ISP link to the resources.
Claim 33: computer program product for the method of claim 23.
Claim 40: system for the method of claim 23.
1. A method, comprising: 
… each received specification comprises one or more values for each of a plurality of resource specification parameters including an Internet Protocol (IP) address for each specified host, an IP address for each specified Internet Service Provider (ISP) router, a processing capacity of the resources, a storage capacity of the resources, and a communication capacity of the ISP link to the resources; …
24.    The method of claim 21, wherein the at least one router is an Internet Service Provider (ISP) router.
Claim 34: computer program product for the method of claim 24.
1. A method, comprising: 
… the computing resources comprising at least one host and one Internet Service Provider (ISP) router, ….
25.    The method of claim 21, wherein the set of metrics includes an operating system version of each host, resource utilization metrics of each host, and a resources capacity for each host.
Claim 35: computer program product for the method of claim 25.
3. The method of claim 1, wherein the set of metrics includes an operating system version of each host, resource utilization metrics of each host, and a resources capacity for each host.
26.    The method of claim 21, wherein validating the received resource provider specification further comprises a comparison of the received specification for each resource provider to the set of metrics for the resource provider to determine that the resources characterized by the communicated values of the set of metrics for the resource provider are sufficient to provide the performance characterized by the received specification for that resource provider.
Claim 36: computer program product for the method of claim 26.
1. A method, comprising: 
… wherein the validation comprises a comparison of the received specification for each computing resource provider to the set of metrics for the computing resource provider to determine that the resources characterized by the communicated values of the set of metrics for the computing resource provider are sufficient to provide the performance characterized by the received specification for that computing resource provider; … 

27.    The method of claim 26, further comprising: upon determining that the resources characterized by the communicated values of the set of metrics for a given resource provider are not sufficient to provide the performance characterized by the received specification for that resource provider, requesting, from the given resource provider, a reregistration of the computing resources of the resource provider, wherein the reregistration request is comprised of resource specification parameters of the received specification that are not sufficient to provide the performance characterized by the received specification.
4. The method of claim 1, further comprising: upon determining that the resources characterized by the communicated values of the set of metrics for a given computing resource provider are not sufficient to provide the performance characterized by the received specification for that computing resource provider, requesting, by the one or more computing devices from the given resource provider, a reregistration of the computing resources of the resource provider, wherein the reregistration request is comprised of the resource specification parameters of the received specification that are not sufficient to provide the performance characterized by the received specification.
28.    The method of claim 21, further comprising: for each computing resource provider validated as sufficient to provide the performance characterized by its specification and determined to comprise a router compliant with the predetermined policy, determining and reporting on an ongoing basis, by at least one agent deployed to a host of the resource provider to the one or more computing devices, the value of each metric of the set of metrics in the environment of the host at which the at least one agent is deployed.
5. The method of claim 1, further comprising: for each computing resource provider validated as sufficient to provide the performance characterized by its specification and determined to comprise an ISP router compliant with the predetermined policy, determine and report on an ongoing basis, by at least one agent deployed to a host of the computing resource provider to the one or more computing devices, the value of each metric of the set of metrics in the environment of the host at which the at least one agent is deployed.
29.    The method of claim 21, wherein determining that each router in the resources of each resource provider complies with a predetermined policy comprises at least one of:
determining that network address translation (NAT) is available at each router in the resources of each resource provider; and
determining a number of IP addresses available at each router in the resources of each resource provider.
6. The method of claim 1, wherein determining that each ISP router in the resources of each computing resource provider complies with a predetermined policy comprises at least one of: determining that network address translation (NAT) is available at each ISP router in the resources of each computing resource provider; and 
determining a number of IP addresses available at each ISP router in the resources of each computing resource provider.
30.    The method of claim 21, wherein the resources of each resource provider comprise ISP residential customer compute, store, and network resources.
7. The method of claim 1, wherein the resources of each computing resource provider comprise ISP residential customer compute, store, and network resources.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 23-25, 28-31, 33-35, 38 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Ward, Jr. et al. (U.S. Patent 9,760,928) in view of Einkauf et al. (U.S. Patent 9,848,041), Ferris et al. (U.S. Patent Publication 2011/0296023) and further in view of Zalewski et al. (U.S. Patent 10,924,144, provisional 62/387,403).

Regarding claim 21, Ward disclosed a method, comprising: by one or more computing devices:
receiving a plurality of resource provider specifications characterizing computing resources of one of a plurality of resource providers and comprising at least one host (see Ward Fig. 2, 10:43-67: resource resell request includes a system specification for the resource(s) to be resold, e.g. details regarding CPU, memory, device capabilities, software, availability characteristics, access coordinates, IP address, etc.) and at least one router (see Ferris combination below), wherein the computing resources have been registered for participation in a cloud computing service but (see Ferris combination below) are not part of a pool of resources available for the cloud computing service (see Ward 14:28-33: If the tests are acceptable, the resell request is accepted | 14:52-61: After accepting the resell request, the resource is added to the catalog of available resources, i.e. prior to acceptance of the resell requests, the resources are not part of an available resource pool);
prior to adding the computing resources to the pool of resources available for the cloud computing service (see Ward 8:47-56: performing preliminary checks on the resource prior to accepting the resell request):
determining, for each received resource provider specification, a reachability (see Zalewski combination below) of an Internet Protocol (IP) address associated with the at least one host (see Ward 8:57-62: The preliminary tests include testing the resource’s IP address that was provided in the resell request), wherein determining the reachability of the IP address associated with the at least one host further comprises: transmitting a signal to the IP address associated with the at least one host, and receiving a response to the transmitted signal indicating that the transmitted signal was received by the at least one host (see Zalewski combination below);
deploying, at each host determined to be reachable, an agent operable to determine a value of each of a set of metrics in an environment of the host at which the agent is deployed (see Ward 12:29-40: monitoring resource metrics at the third-party resource);
receiving, from each deployed agent, determined values of each of the set of metrics (see Ward 12:29-40: monitoring resource metrics at the third-party resource);
validating, for each resource provider, the received resource provider specification (see Ward 8:62-67: testing the resource’s reported CPU performance, memory size and storage capacity, software versions, verification of installed software and licenses | 14:28-33: If the tests are acceptable, the resell request is accepted); 
determining that each router in the computing resources of each resource provider complies with a predetermined policy (see Ward 14:28-33: If the tests are acceptable, the resell request is accepted); and
for each validated resource provider comprising a router compliant with the predetermined policy, adding the specified computing resources of the resource provider to a pool of resources for cloud computing (see Ward 14:28-33: If the tests are acceptable, the resell request is accepted | 14:52-61: After accepting the resell request, the resource is added to the catalog of available resources).

Ward did not explicitly disclose that the resources to be included in the resource pool include routers, however in a related art, Einkauf disclosed a pool of resources including hosts and routers (see Einkauf 5:39-47, Fig. 14 #1412-1414). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ward and Einkauf to further describe the types of resources that can be included in a resource pool. Including Einkauf’s teachings would increase the types of resources that can be shared thereby satisfying customer’s needs who do not know what and how many resources are needed (see Einkauf 3:51-65).

Ward-Einkauf did not explicitly disclose that the resource provider specification comprises a router and that the computing resources “have been registered for participation in a cloud computing service but” aren’t part of the resource pool. 
However in a related art of cloud-based resource pools (see Ferris abstract), Ferris disclosed a user client registering to become a member of a resource pool (see Fig. 3 #162, 0028: resource pool, 0011: resource cloud, 0018: registration) and prior to joining the pool, the client provided a resource specification request identifying resources (see Fig. 3 #146, 0028: resource specifications) according to IP address (see 0017: identifying sets of resources according to IP address) and specifying the available resources, e.g. processing time, cycles, and throughput, amount of storage, and communications bandwidth, links and throughput (0032: specification of resources | 0028: types of resource information include storage, bandwidth, etc.).  Additionally, the system sends requests to confirm resource status and capabilities prior to completing registration and making the resources available for processing tasks (see 0018). Since Ferris’ resource specifications characterize the to-be-pooled resources and Einkauf disclosed a pool of resources including hosts and routers (see Einkauf 5:39-47, Fig. 14 #1412-1414), it would have been obvious to one of ordinary skill in the art before the effective filing date that based on the combination with Ward-Einkauf, Ferris’ resource specifications would also “comprise at least one host and at least one router”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that combining the teachings of Ward-Einkauf and Ferris would create a system in which Ward-Einkauf’s pool resources, e.g. hosts and routers, are specified according to IP address values.  Doing so would create a unified logical resource pool in which flexible scheduling of resources across a network is achieved and thereby improving resource utilization, simplifying data center administration, maintenance, and operation, while also reducing the probability of network connection failure or traffic congestion.

While Ward-Einkauf-Ferris disclosed determining the availability of an IP address (see Ward 8:57-62), Ward-Einkauf-Ferris did not explicitly disclose the “reachability” of an IP address, “wherein determining the reachability of the IP address associated with the at least one host further comprises: transmitting a signal to the IP address associated with the at least one host, and receiving a response to the transmitted signal indicating that the transmitted signal was received by the at least one host”.
However in a related art of sharing pooled resources, Zalewski disclosed that devices within a dynamic local cloud (DLC) group are able to share their resources (see Zalewski 25:53-57, provisional 0081).  For instance, when it is determined that additional processing power is needed to perform a job, an additional device is requested to be added to a DLC in order to share resources (see Fig. 7, provisional Fig. 7).  Registered DLC devices include a router (see Fig. 1C-1, provisional Fig. 1C-1) along with information about their configurations, e.g. memory size (see Fig. 1C-2, provisional Fig. 1C-2).  Zalewski explained that IP addresses of non-group devices are known (see Fig. 1I: IOT3, 28:11-26, provisional Fig. 1I: IOT3, 0092) and that the non-group devices are pinged when requesting the devices to join the dynamic local cloud group (38:1-9, provisional 00149).  It would have been known to one of ordinary skill in the art before the effective filing date of the claimed invention that pinging a device determines the “reachability” of an IP address and also that pinging involves “transmitting a signal to the IP address associated with the at least one host and receiving a response to the transmitted signal indicating that the transmitted signal was received by the at least one host”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Zalewski into the teachings of Ward-Einkauf-Ferris in order to explain how the reachability of an IP address is determined.  Zalewski’s pinging a device when requesting the device to join the resource sharing group would ensure that the device is reachable and available, thereby optimizing functionality and resource usage (see Zalewski 37:27-45, provisional 00147).

Regarding claim 31, the claim contains the limitations, substantially as claimed, as described in claim 21 above and is rejected under Ward-Einkauf-Ferris-Zalewski according to the rationale provided above. The motivation to combine Ward, Einkauf, Ferris, and Zalewski is the same as that provided in claim 21 above.

Regarding claim 38, the claim contains the limitations, substantially as claimed, as described in claim 21 above and is rejected under Ward-Einkauf-Ferris-Zalewski according to the rationale provided above. The motivation to combine Ward, Einkauf, Ferris, and Zalewski is the same as that provided in claim 21 above.

Regarding claim 23, Ward-Einkauf-Ferris-Zalewski disclosed the invention, substantially as claimed, as described in claim 21 above.  Ward-Einkauf did not explicitly disclose “wherein each received specification comprises one or more values for each of a plurality of resource specification parameters including an IP address for each host, an IP address for each router, a processing capacity of the resources, a storage capacity of the resources, and a communication capacity of an ISP link to the resources”.
However in a related art of cloud-based resource pools (see Ferris abstract), Ferris disclosed a user client registering to become a member of a resource pool (see Fig. 3 #162, 0028: resource pool, 0011: resource cloud, 0018: registration) and prior to joining the pool, the client provided a resource specification request identifying resources (see Fig. 3 #146, 0028: resource specifications) according to IP address (see 0017: identifying sets of resources according to IP address) and specifying the available resources, e.g. processing time, cycles, and throughput, amount of storage, and communications bandwidth, links and throughput (0032: specification of resources | 0028: types of resource information include storage, bandwidth, etc.).  Additionally, the system sends requests to confirm resource status and capabilities prior to completing registration and making the resources available for processing tasks (see 0018).
The motivation to combine Ward, Einkauf, Ferris, and Zalewski is the same as that provided in claim 21 above.

Regarding claim 33, the claim contains the limitations, substantially as claimed, as described in claim 23 above and is rejected under Ward-Einkauf-Ferris-Zalewski according to the rationale provided above. The motivation to combine Ward, Einkauf, Ferris, and Zalewski is the same as that provided in claim 21 above.

Regarding claim 40, the claim contains the limitations, substantially as claimed, as described in claim 23 above and is rejected under Ward-Einkauf-Ferris-Zalewski according to the rationale provided above. The motivation to combine Ward, Einkauf, Ferris, and Zalewski is the same as that provided in claim 21 above.

Regarding claim 24, Ward-Einkauf-Ferris-Zalewski disclosed the method of claim 21, wherein the at least one router is an Internet Service Provider (ISP) router (see Zalewski 37:64-67, provisional 00149: DLC includes end nodes 130 | 38:56-67, provisional 00154: end nodes 130 include Internet routers).  The motivation to combine Ward, Einkauf, Ferris, and Zalewski is the same as that provided in claim 21 above.

Regarding claim 34, the claim contains the limitations, substantially as claimed, as described in claim 24 above and is rejected under Ward-Einkauf-Ferris-Zalewski according to the rationale provided above. The motivation to combine Ward, Einkauf, Ferris, and Zalewski is the same as that provided in claim 21 above.

Regarding claim 25, Ward-Einkauf-Ferris-Zalewski disclosed the method of claim 21, wherein the set of metrics includes an operating system version of each host (see Einkauf 12:50-58: operating system version), resource utilization metrics of each host (see Einkauf 11:48-67: monitoring resource metrics), and a resources capacity for each host (see Einkauf 12:50-58: resource computational capacity). The motivation to combine Ward, Einkauf, Ferris, and Zalewski is the same as that provided in claim 21 above.

Regarding claim 35, the claim contains the limitations, substantially as claimed, as described in claim 25 above and is rejected under Ward-Einkauf-Ferris-Zalewski according to the rationale provided above. The motivation to combine Ward, Einkauf, Ferris, and Zalewski is the same as that provided in claim 21 above.

Regarding claim 28, Ward-Einkauf-Ferris-Zalewski disclosed the method of claim 21, further comprising: for each computing resource provider validated as sufficient to provide the performance characterized by its specification and determined to comprise a router compliant with the predetermined policy, determining and reporting on an ongoing basis, by at least one agent deployed to a host of the resource provider to the one or more computing devices, the value of each metric of the set of metrics in the environment of the host at which the at least one agent is deployed (see Einkauf 11:55-67: monitoring metrics of the resources). The motivation to combine Ward, Einkauf, Ferris, and Zalewski is the same as that provided in claim 21 above.

Regarding claim 29, Ward-Einkauf-Ferris-Zalewski disclosed the method of claim 21, wherein determining that each router in the resources of each resource provider complies with a predetermined policy comprises at least one of:
determining that network address translation (NAT) is available at each router in the resources of each resource provider (see Einkauf 36:46-56: NAT | Einkauf 37:26-32: NAT at resource provider); and
determining a number of IP addresses available at each router in the resources of each resource provider.
The motivation to combine Ward, Einkauf, Ferris, and Zalewski is the same as that provided in claim 21 above.

Regarding claim 30, Ward-Einkauf-Ferris-Zalewski disclosed the method of claim 21, wherein the resources of each resource provider comprise ISP residential customer compute, store, and network resources (see Einkauf abstract: service provider provides customers with resources, e.g. storage, computing, network). The motivation to combine Ward, Einkauf, Ferris, and Zalewski is the same as that provided in claim 21 above.

Claims 22, 32, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Ward-Einkauf-Ferris-Zalewski as applied to claims 21, 31, and 38 above, and further in view of Sharma et al. (U.S. Patent 9,531,745).

Regarding claim 22, Ward-Einkauf-Ferris-Zalewski disclosed the invention, substantially as claimed, as described in claim 21, above, but did not explicitly disclose “wherein each resource provider specification is received from the crowd-sourced cloud registration server of a cloud computing service”.  In a related art, Sharma disclosed cloud-based crowd-sourcing.  Users provide data about a variety of topics, which include resource details and performing tasks (see Sharma Figs. 8-9, 15:31-38, 16:6-24, 18:30-42, 19:5-39).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ward-Einkauf-Ferris-Zalewski and Sharma to further include crowd-sourcing in cloud environments.  Doing so would promote cross-organization collaboration with anonymity while also improving system security (see Sharma 15:12-31).

Regarding claim 32, the claim contains the limitations, substantially as claimed, as described in claim 22 above and is rejected under Ward-Einkauf-Ferris-Zalewski-Sharma according to the rationale provided above.  The motivation to combine Ward, Einkauf, Ferris, Zalewski, and Sharma is the same as that provided in claim 22 above.

Regarding claim 39, the claim contains the limitations, substantially as claimed, as described in claim 22 above and is rejected under Ward-Einkauf-Ferris-Zalewski-Sharma according to the rationale provided above.  The motivation to combine Ward, Einkauf, Ferris, Zalewski, and Sharma is the same as that provided in claim 22 above.

Claims 26 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Ward-Einkauf-Ferris-Zalewski, as applied to claims 21 and 31 above, further in view of Jiao (U.S. Patent Publication 2016/0241486).

Regarding claim 26, Ward-Einkauf-Ferris-Zalewski disclosed the invention, substantially as claimed, as described in claim 21 above, further comprising determine that the resources characterized by the communicated values of the set of metrics for the resource provider are sufficient to provide the performance characterized by the received specification for that resource provider (see Einkauf 5:39-47: determining if current resource assignments are sufficient to satisfy performance rules).  
Ward-Einkauf-Ferris-Zalewski did not explicitly disclose “wherein validating the received resource provider specification further comprises a comparison of the received specification for each resource provider to the set of metrics for the resource provider”.
However in a related art, Jiao disclosed resources reporting their capabilities (see Jiao 0051, 0125, 0130) and comparing these capabilities to a set threshold (see Jiao 0056, 0125, 0132).  Resources are only added to the resource pool only after determining that its usable capabilities are higher than a set threshold and otherwise it is not added to the pool (see Jiao 0056, 0132).  Resources are removed from the resource pool when their capabilities fall below a threshold (see Jiao 0141). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ward-Einkauf-Ferris-Zalewski and Jiao to further describe how to validate resource specifications prior to adding the resource to the pool.  Including Jiao’s teachings would ensure only usable resources are in the pool and would also reduce wasted resources (see Jiao 38)

Regarding claim 36, the claim contains the limitations, substantially as claimed, as described in claim 26 above and is rejected under Ward-Einkauf-Ferris-Zalewski-Jiao according to the rationale provided above. The motivation to combine Ward, Einkauf, Ferris, Zalewski, and Jiao is the same as that provided in claim 22 above.

Claims 27 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Ward-Einkauf-Ferris-Zalewski-Jiao as applied to claim 26 above, and further in view of Greenwood et al. (U.S. Patent 10,193,821).

Regarding claim 27, Ward-Einkauf-Ferris-Zalewski-Jiao disclosed the invention, substantially as claimed, as described in claim 26 above, but did not explicitly disclose that after determining that there are not enough available resources to satisfy the communicated desired performance, then requesting more resources, i.e. reregistration request, with specific requirements describing which resources are insufficient and more are needed, i.e. “upon determining that the resources characterized by the communicated values of the set of metrics for a given resource provider are not sufficient to provide the performance characterized by the received specification for that resource provider, requesting, from the given resource provider, a reregistration of the computing resources of the resource provider, wherein the reregistration request is comprised of resource specification parameters of the received specification that are not sufficient to provide the performance characterized by the received specification”.  
While Jiao implied that removal from a resource pool requires the addition of another resource to satisfy the processing needs (see Jiao 0101), in a related art, Greenwood disclosed monitoring capacity levels and sending an alarm notification, i.e. reregistration request, when there are insufficient resources (see Greenwood Fig. 5 capacity alarm), i.e. “upon determining that the resources characterized by the communicated values of the set of metrics for a given computing resource provider are not sufficient to provide the performance characterized by the received specification for that computing resource provider, requesting, by the one or more computing devices from the given resource provider, a reregistration, of the computing resources of the resource provider”.  The notification specifies the additional requirements, i.e. “wherein the reregistration request is comprised of the resource specification parameters of the received specification that are not sufficient to provide the performance characterized by the received specification”, that are needed to satisfy the desired performance (see Greenwood Fig. 7).  Additional resources are added in response to the notification (see Greenwood Fig. 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ward-Einkauf-Ferris-Zalewski-Jiao and Greenwood to further include registering resources repeatedly and thereby ensure resource capabilities are kept updated in the system, thereby improving system reliability.

Regarding claim 37, the claim contains the limitations, substantially as claimed, as described in claim 27 above and is rejected under Ward-Einkauf-Ferris-Zalewski-Jiao-Greenwood according to the rationale provided above. The motivation to combine Ward, Einkauf, Ferris, Zalewski, Jiao, and Greenwood is the same as that provided in claim 27 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela Widhalm de Rodriguez whose telephone number is (571)272-1035.  The examiner can normally be reached on M-F: 6am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on (571) 272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.W.R./Examiner, Art Unit 2452                                                                                                                                                                                                        19 May 2022
/Patrice L Winder/Primary Examiner, Art Unit 2452